      Case 6:17-cv-06270-FPG-JWF Document 59 Filed 03/25/19 Page 1 of 2




                                        March 25, 2019
VIA ECF
Hon. Jonathan W. Feldman
United States Magistrate Judge
2330 U.S. Courthouse
100 State Street
Rochester, New York 14614

           Re: John Frisbie et al. v. Top Line Restaurants, Inc., et al.
           6:17-cv-06270 (FPG-JWF)

Dear Judge Feldman,

        Along with co-counsel, we represent the Plaintiffs in the above-referenced
matter. Pursuant to We the leave granted by Your Honor in the Decision and Order
dated February 8, 2019 (ECF No. 57), and on the record at the oral argument for
Plaintiffs’ motion for notice and conditional certification of a collective action of
individuals employed as Restaurant Managers by Top Line Restaurants, Inc. and Top
Line Management, LLC (collectively “Top Line”) at any time from April 28, 2014 to the
present, Plaintiffs by this letter motion renew that motion and are simultaneously
refiling their prior moving papers, docketed at ECF Nos. 47-1 – 47-11 and 52 (attached,
respectively, as Exhibits A-1 through A-11 and B). In further support of this motion and
pursuant to the leave granted by the Court, Plaintiffs are supplementing the prior
moving papers with four additional declarations from putative collective members, all
of whom worked for Top Line during the collective action period in either New York or
Arizona (the location of the restaurants at issue) (attached as Exhibits C through F).

        Without again briefing the issues in their entirety, Plaintiffs respectfully submit
these declarations provide more than enough additional testimony to meet the requisite
standard for notice and conditional certification. These four additional declarations
satisfy the core question Your Honor presented at the February 8, 2018 hearing: “how
many” collective members are needed to meet the modest factual showing to support
the existence of a common de-facto policy requiring assistant managers to perform non-
      Case 6:17-cv-06270-FPG-JWF Document 59 Filed 03/25/19 Page 2 of 2
exempt tasks as their primary duty, even under the standard in the cases relied upon by
Top Line.1 (This is all in addition to the
other evidence presented by Plaintiff, including corporate admissions, documents, and
other procedures and policies, see Pl’s Mem (ECF No. 47-1) at 3-8). Collectively, the
testimony in the four declarations, plus the testimony submitted by Plaintiffs Frisbie
and Russell, describe the RM experience at over a dozen different Top Line-operated
Denny’s Restaurants – and in each, the experience was materially and substantially the
same.

        Should Your Honor require additional briefing or explication, Plaintiffs would be
pleased to provide it but, consistent with the colloquy at the February 8 argument as to
refiling the motion, Plaintiffs are now just providing the attached declarations as
additional factual support for their motion.

                                            Respectfully Yours,




                                            Seth R. Lesser




1
  That is assuming these cases are correct, but as to which, as Your Honor is aware, Plaintiffs
submit they are erroneous in requiring a showing of the ultimate merits issues in the case,
contrary to the overwhelming majority of Second Circuit case law. See Pls’ Mem. (ECF No. 47-
1) at 12-15 (citing cases); Pls’ Reply Mem. (ECF No. 52) at 3-6 (citing cases). Since even the
standard in these cases is met, Plaintiffs will forbear from providing yet many additional
decisions, including, specifically, those that have criticized Top Line’s relied-upon cases.
